 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDD.W. NEWTON,AN INDIVIDUAL,D/B/ANEWTON BROTHERS LUMBERCOMPANYandINTERNATIONALWOODWORKERS OF AMERICA,CIO.CaseNo. 10-CA-1351.March 13,1953Decision and OrderOn December 15, 1952, Trial Examiner Reeves R. Hilton issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.He also found that the Re-spondent had not engaged in other unfair labor practices allegedin the complaint and recommended dismissal of these allegations.Thereafter, the Respondent and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modifications.1.The complaint alleges that on or about July 17, 1951, the Re-spondent discharged Billy Joe Green and thereafter refused to rein-state him in violation of Section 8 (a) (3) and (1) of the Act. TheTrial Examiner found that Green was not discharged on July 17,but left his employment on that date and did not report to work ormake application for reemployment at any time thereafter and, there-fore, that the Respondent did not violate the Act with respect tohim.The General Counsel has excepted to these findings.On July 5, 1951, the Union commenced its organizational cam-paign at the Respondent's plant.As the Trial Examiner found,during the early part of the union campaign there was considerablehostility between the union and nonunion factions, which resultedin arguments and "fussing" among the employees.Delmer Newton,Respondent's president, who was aware of the organizational cam-paign, assembled the employees on July 16 before they began workand delivered a speech.Newton stated that the workers had been"one big family," that the employees did not need a union, that hewould divide the Respondent's profits with the employees, and thathe would close down the plant if the Union was successful in itsdrive.At the conclusion of his speech, Newton invited Buck Carroll,'Pursuant to the provisionsof Section 3 (b) of the Act, the Boardhas delegated itspowers in connectionwith thiscase to a three-member panel [Members Houston,Styles, andPeterson].103 NLRB No. 46. NEWTON BROTHERS LUMBER COMPANY565an employee whose prominence in the Union's organizational cam-paign was well known to all the Respondent's officials, to address theassemblage.Carroll then spoke on behalf of the Union. Shortlythereafter, employee Taylor, who was prounion, became involved inan argumentwith employee Turner, whowas antiunion,over themerits of labor organizations in general, and Turner's son threatenedto assault Taylor.2Thereupon, Foreman Rexford Green conducteda poll among the employees to ascertain which of them had joinedthe Union.After the poll, Newton stated that all the employees whowanted to do so should return to work.On July 17, after having finished his regular work shift, BillyJoe Green, whose membership in and activity on behalf of the Unionwere found by the Trial Examiner to have been previously known tothe Respondent, was assigned by Foreman Weaver to the task ofcleaning up the lumber in the area.While thus engaged, Green wasapproached by employees Doyle Allen and James Bobo, who statedthat they were going to whip Green because he had signed a unioncard and because he was one of "these damned union men." There-upon, Green was set upon by these individuals and assaulted. Follow-ing the assault, Green was warned by his assailants that if he returnedto work the next day he would be beaten again. Green then left theRespondent's plant and did not return.Approximately 2 weeks afterthe assault, Foreman Green, Billy Joe's immediate supervisor, de-livered a load of wood to Billy Joe's residence.On this occasion,Billy Joe asked Foreman Green if he, Billy Joe, could get a jobat the plant.Foreman Green replied in the negative and explainedthat "Them boys down there don't like the union down there."Billy Joe Green, as well as employees Carroll and Patterson, testi-fied that Foreman Weaver was present while Green was being beatenup and observed what transpired.Green testified that during thefight, Carroll attempted to intercede but was prevented from doing sobyWeaver, who threatened to discharge Carroll if he interfered.Green further testified that after the assault, he asked Weaver whetherhe would again be assaulted if he returned to work, as Allen and Bobohad threatened, and that Weaver answered in the affirmative.Whilethis affirmative statement by Weaver was corroborated by Patterson,Carroll did not allude to it in his testimony.Weaver, on the otherhand, categorically denied that he was present during the assault, or2There were other instancesof frictionand violencebetween theunion and antiunionemployees.Thus, for example,on the morning of July 18, when employee Mary Ann Lucasarrived for work,she testifiedthat she sawTurner approach Taylor and heard Turner warnTaylor that if the latterwas stillat the plantat dinnertime he would be killed.An argu-ment immediately arose between the union and nonunion adherents and was followed by aseries of fights betweenthe two factions.The TrialExaminer found that Foreman Weaverwas present duringthe altercationsand encouraged them.He also found that Newton waspresent at least partof the timeand didnothing tostop the fighting.257965-54-vol. 103-37 566DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he had any knowledge of the altercation until after the fight hadconcluded.Prior to working hours on the morning of July 18, 1951, Carroll hada conversation with Newton about the assault on Green the previousday.According to Newton's testimony, Carroll approached him andstated that "we are going to have a showdown here this morning.Weare not going to work until we have a reckoning about this boy gettingbeaten up."Newton testified further that he replied that he was un-aware of anyone having been beaten, that the plant would work thatday, and that "You have been having a hell of a lot to say around hereabout first one thing and then another that is none of your business andI said, You are going to leave here this morning or you are going toshut your mouth."At this juncture,Weaver joined Newton andCarroll.His testimony with respect to this conversation, which heapparently overheard, corroborates the testimony of Newton.Carroll's version of the conversation, elicited through examinationby the Trial Examiner, was to the effect that he met Newton at theplant on the morning of July 18, and "I thought I would mention it tohim, mention about the fight.And Mr. Newton told me he didn't knowanything about it and I was explaining it to him about the two non-union boys that refused to sign union cards, I mean two boys said theyrefused to sign cards that theythey said they was not going tofool with the damned mess and drug the little boy outside Mr. New-ton's plant there and had beaten him up, . . . and I was telling himabout Mr. Robert Weaver, that I had asked Mr. Robert Weaver aboutthe fight and Mr. Weaver had said to let them fight, what do I care.And so that is when Mr. Weaver come up and he told me he thought Iwas going too damned far with that and the best thing for me to do wasto get off the premises and I was fired, to get the hell out of there."With respect to the issue of whether Weaver was present at or wasaware of the assault upon Green, the Trial Examiner credited Weaver'stestimony and discredited the testimony of Green, Patterson, andCarroll.On the basis of this resolution of credibility, which, underthe circumstances, we accept, the Trial Examiner concluded that theRespondent did not discriminatorily discharge Green on July 17,apparently because the Respondent was unaware at the time thatviolence was being visited upon Green by antiunion employees becauseof his union activities.The Trial Examiner made no mention of theconversation in which Foreman Green told Billy Joe Green he couldnot come back because of the antiunion feeling at the plant.How-ever, the Trial Examiner credited Carroll's version of his conversationwith Newton and Weaver on the morning of July 18, and found, ac-cordingly, that, as the Respondent made no effort to investigate theassault upon Green or to reprimand his assailants, it "ratified and NEWTON BROTHERS LUMBER COMPANY567condoned the assault upon Green and thereby interfered with the rightsof its employees in violation of Section (a) (1) of the Act."We concur in the Trial Examiner's finding that the Respondent'sconduct in condoning the assault on Green was violative of Section 8(a) (1) of the Act.However, we find merit in the General Counsel'sexceptions to the Trial Examiner's finding that the Respondent didnot also violate Section 8 (a) (3) of the Act with respect to Green, andSection 8 (a) (1) of the Act by the statement of Foreman Green toBilly Joe Green that he could not return to work because of his unionsympathies.The Board and the courts have frequently held that an employer whoacquiesces in the exclusion of employees from its plant by an antiunionor rival-union group will be regarded as having constructively dis-charged such employees in violation of Section 8 (a) (3),3 for thereason that the Act imposes upon an employer the affirmative duty toinsure that its right of discharge is not surrendered to any union orantiunion group.Moreover, an employer cannot avoid the responsi-bilities imposed by the Act on the ground that it had no knowledge ofthe exclusion of employees until after the event occurred, for, as theBoard has stated, "An employer's responsibility for such exclusionis . . . not dependent upon knowledge in advance of exclusion, butarises if the employer, as in this case, is immediately advised of theexclusion and does nothing to prevent its continuance." 4The record in the instant case establishes, and the Trial Examinerfound that : (1) The Respondent was aware of the antagonism whichexisted between its union and nonunion employees prior to Green'sassault; (2) the Respondent fanned this antagonism by the statementsin Newton's speech to the employees on July 16, 1951, to the effectthat profits would be shared with the employees if they refrained fromunion activity and that the plant would be closed if the Union wassuccessful, and by polling its employees on that date; (3) prior to theassault on Green, the Respondent was aware of Green's union mem-bership and sympathies; (4) on the morning of July 18, Carroll, whoseactivity on behalf of the Union was well known to the Respondent,notified the Respondent that Green had been assaulted the previousday by antiunion employees because of his adherence to the Unionand had been warned not to return to work at the risk of additionalbeatings; (5) on the morning of July 18, a series of fights occurredbetween union and antiunion adherents of which the Respondent wasaware; and (6) at no time, upon learning of the circumstances sur-rounding the assault upon Green, did the Respondent make any effortto investigate the assault, reprimand the assailants, or communicate' SeeFred P. Weissman Company,69 NLRB 1002,enfd.170 F.2d 952(C. A.6), cert den.336 U. S. 972.1 SeeDetroitCasket and Manufacturing Company,78 NLRB 670. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDwith Green to offer him reinstatement and adequate protection fromfurther assaults.On the basis of the foregoing and the entire record in this pro-ceeding, we find that on July 18, 1951, the Respondent was fullyaware of the fact that Green had been ousted from the plant by anti-union employees and compelled to remain away from work by threatsof future violence.Accordingly, we find that the Respondent acqui-esced in Green's exclusion from the plant and thereby constructivelydischarged him on that date in violation of Section 8 (a) (3) of theActsMoreover, we further find, in view of the Respondent's :ac-quiescence in Billy Joe Green's forcible ouster from the plant, thatthe Respondent violated Section 8 (a) (1) of the Act by the state-ment of Foreman Green to Billy Joe.2.At the hearing, the General Counsel amended the complaint toallege that the Respondent had discriminatorily discharged AnnieBell Colburn on October 1, 1951.The Trial Examiner found thatColburn was not discharged by the Respondent. The General Counselhas excepted to this finding.The Trial Examiner found that on or about July 2, 1951, the Re-spondent's predecessor concluded its contract with the Governmentfor the manufacture of wooden boxes for the Army.On July 9, theRespondent entered into a similar contract, succeeded to the owner-ship of the predecessor's plant, and apparently hired the predecessor'semployees.It appears that shortly after she obtained employmentin the Respondent's box department, Colburn signed a union-authori-zation card.On July 16, when the Respondent polled its employeesto ascertain which of them had joined the Union, Colburn lined upwith the small group of union adherents. It further appears that onJuly 18, Foreman Weaver asked Colburn whether she had signed aunion card and she answered in the affirmative.In the early part of September 1951, Respondent's contract withthe Government expired and all the employees in the box-making de-partment, including Colburn, were laid off.Weaver informed theseemployees that when the Respondent obtained another contract theywould be reemployed, and suggested that they leave their names andaddresses with him to facilitate their recall.Colburn did so.Ap-proximately a month after she was laid off, Colburn learned that theRespondent had obtained another contract for the manufacture ofboxes and that the box department was again in operation.She there-upon called Weaver, informed him that she heard that the departmentwas operating once more, and asked him for work.Weaver repliedthat while there were jobs available, "I have got a boss that says thatSeeDetroit Gasket andManufacturing Company,supra. NEWTON BROTHERS LUMBER COMPANY569I can'thire you and about half a dozen others. . . . It is that littlemessyou all stirred up down here and lost."Notwithstanding the foregoing findings of fact, the Trial Examinerconcluded that there was nothing in Colburn's testimony "remotelysuggesting" that she wasdischargedbecause of her union activities,and that, as the General Counsel proceeded on the theory thatColburn wasdischargedon October 1, it would be "improper andinappropriate to depart from the allegation of the complaint andconsider and determine her case on the basis that the Company, hadunlawfully refused to reemploy [sic] her about 1 month after she hadbeen laid off."We do not agree.When Weaver told Colburn that jobs were available but she wouldnot be given one because of her union activity, the Respondent termi-nated her statusas a laid-off employee for whom a job was available,and, in our opinion, thereby discriminatorily discharged her 6Fur-thermore, the issues concerning Colburn's termination of employmentwere fully litigated at the hearing?Therefore, whether the Respond-ent's termination of Colburn's employee status is viewed as a dis-charge or as a refusal to reemploy, we find that on October 1, 1951,the Respondent discriminated against Colburn in violation of Section8 (a) (3) and (1) of the Act.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, D. W. Newton, doing busi-ness as Newton Brothers Lumber Company, his agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in the International Woodworkersof America, CIO, or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees or by dis-criminating in any other manner in regard to their hire and tenureof employment or any term or condition of employment.(b) Interrogating or polling his employees concerning their unionaffiliation, activities, and sympathies; threatening them with dischargeor economic reprisals or threatening to close his business because oftheir union membership or activities, and participating in, ratifying,or condoning physical assaults by his employees upon employees be-causeof their union affiliation, activities, and sympathies.(c) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to form"See H h HManufacturing Company,87 NLRB 1378.+PaoiftcMiSs,91 NLRB 60. .570DECISIONSOF NATIONAL LABOR RELATIONS BOARDlabor organizations, to join or assist the International Woodworkersof America, CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities except to the extent such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Maudie Booth, Buck Carroll, Billy Joe Green, andAnnie Bell Colburn, immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their senior-ity or other rights and privileges, and make each of them whole forany loss of pay each may have suffered by reason of the discrimination,in the manner set forth in the section of the Intermediate Reportentitled "The Remedy." s(b) Instruct his employees that he will not permit any group ofemployees to exclude other employees from the plant because of theirmembership in, or activities on behalf of, the International Wood-workers of America, CIO, or any other labor organization, and thatphysical assaults upon, or threats of physical violence to, their fel-low-employees for such purposes will not be permitted in the plant orupon plant property at any time, and that he will take effective actionto enforce these instructions.(c)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social-security payment records, and all other records necessary toanalyze and ascertain the amounts of back pay due under the terms ofthis Order.(d)Post at its plant, in or near Tuscaloosa, Alabama, copies ofthe notice attached hereto and marked "Appendix A." 9 Copies ofsaid notice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by D. W. Newton, be posted byhim immediately upon receipt thereof and maintained by him for sixty(60) consecutive days thereafter in conspicuous places including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by him to insure that said notices are notaltered, defaced, or covered by any other material.8However,with respect to Billy Joe Green and Annie Bell Colburn, we shall,in accordancewith our usual policy, toll the period from the date of the Intermediate Report herein tothe date of this Decision and Order in computing the amounts of back pay,as the TrialExaminer did not recommend their reinstatement or the award of back pay to them.Salant&Salant, Incorporated,92 NLRB 343.In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." NEWTONBROTHERS LUMBERCOMPANY571(e)Notify the Regional Director for the Tenth Region,in writing,within ten(10) days from the date of this Order, what steps the Re-spondent has taken to comply therewith.IT IS FURTHER ORDERED that the allegations of the complaint, inso-far as they allege that the Respondent discriminatorily dischargedLuther Logan,VelmaHardy, andMaryAnn Lucas,and refusedto employ Lavenia Etheridge,be, and they hereby are, dismissed.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, I notify my employees that:IWILL NOT discourage membership in the INTERNATIONALWOODWORKERS of AMERICA, CIO, or in any other labor organi-zation of my employees, by discriminating in regard to their hireor tenure of employment or any term or condition of employ-ment.I WILL NOT interrogate or poll my employees concerning theirunion affiliation, activities, or sympathies, or threaten them withdischarge, reprisal, or economic loss because of their union affilia-tions, activities, or sympathies.I WILL NOT in any manner interfere with, restrain, or coercemy employees in the exercise of their rights to self-organization,to form, join, or assist INTERNATIONAL WOODWORKERS OF AMERI-CA, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) ofthe National Labor Relations Act.I WILL offer to Maudie Booth, Buck Carroll, Billy Joe Green,and Annie Bell Colburn immediate and full reinstatement totheir former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges previously en-joyed, and make them whole for any loss of pay suffered by themas a result of the discrimination against them.I hereby instruct my employees that I will not permit anygroup of employees to exclude other employees from the plantbecause of their membership in or activities on behalf of INTER- 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDNATIONALWOODWORKERSOF AMERICA, CIO, or any other labororganization, and that physical assaults upon or threats of phys-ical violence to employees for such purposes will not be permit-ted in the plant or upon plant property at any time, and I willtake effective measures to enforce these instructions.All of my employees are free to become or remain, or to refrainfrom becoming or remaining, members of the above-named union orany other labor organization.I will not discriminate against any em-ployee because of membership in or activity on behalf of any suchlabor organization.D. W. NEWTON, DOING BUSINESS ASNEWTON BROTHERS LUMBER COMPANY,Employer.Dated --------------------By --------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a charge, as amended,duly filed by International Woodworkers ofAmerica, CIO,hereincalled the Union, the General Counsel of the NationalLabor Relations Board,' by the Regional Director for the Tenth Region (Atlanta,Georgia), issued a complaint dated June 20, 1952, against D. W. Newton, anindividual, d/b/a Newton Brothers Lumber Company, herein called the Com-pany or the Respondent, alleging that the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act.Copies of the complaint with copies of thecharges were duly served upon the Respondent and the charging party.In substance the complaint alleges that on specified dates in July 1951, theRespondent discharged and refused to reinstate seven of its employees becauseof their membership in and activities on behalf of the Union and because theyengaged in concerted activities with other employees for the purposes of col-lective bargaining and other mutual aid and protection ; that the Respondentinterrogated and conducted a poll of its employees to determine their unionmembership and sympathies, promised economic benefits to the employees torefrain from becoming or remaining members of the Union, threatened themwith reprisals if they became or remained members of the Union, and instigatedand condoned physical assaults by certain of its employees upon employeesfavorable to the Union.By reason thereof the Respondent engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) and(3) of the Act. About June 27, 1952, the Respondent filed its answer in whichit admits certain allegations of the complaint but denies the commission of anyunfair labor practices.At the same time the Respondent filed its motion to dis-miss the complaint.i The General Counsel and his representative at the hearing are herein referred to as theGeneral Counsel;the National Labor Relations Board as the Board. NEWTON BROTHERS LUMBER COMPANY573Pursuant to notice, a hearing was held at Tuscaloosa, Alabama, on July 7 to10,1952, inclusive, before the undersigned Trial Examiner.The GeneralCounsel and the Respondent were represented by counsel at the hearing and thecharging party by one of its international representatives.All parties partici-pated in the same and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence pertinent to the issuesinvolved.At the outset of the hearing the undersigned denied Respondent'smotion to dismiss the complaint, based principally upon the grounds that theamended charge was not filed and served within 6 months after the commissionof the alleged unfair labor practices as contained in the proviso in Section 10(b) of the Act.During the course of the hearing the undersigned grantedvarious motions of the General Counsel to amend the complaint, which amend-ments are discussed below.At the conclusion of the case the General Counselmoved to conform the pleadings to the proof which motion, without objection,was granted by the undersigned limited to matters of form. Counsel presentedoral argument to the undersigned and were advised of their right to file briefsin the matter.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTUpon the basis of the pleadings and the stipulation of counsel, the undersignedfinds that D. W. Newton, an individual, d/b/a Newton Brothers Lumber Company,maintains its office and place of business at Tuscaloosa, Alabama, where it isengaged in the manufacture of crates and boxes, the latter product for the UnitedStates Army, and annually sells and ships products valued in excess of $50,000to customers in places outside the State of Alabama. The undersigned findsthat the Respondent is engaged in commerce as defined in the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Woodworkers of America, CIO, is a labor organization admittingto membership employees of the Company.III.THE UNFAIR LABOR PRACTICESA. The operations conducted at the plantDelmer Newton testified that after obtaining a Government contract he com-menced manufacturing ammunition boxes for the Army in July 1951.8 Imme-diately prior to that time "Pug" Newton, a brother of Delmer, and Henry Waugh,trading as Newton & Waugh Box Company, as stated by W. C. Watkins whoacted as bookkeeper for both companies, manufactured boxes for the Army andduring this period the Company manufactured crates in the same general plantarea.Delmer Newton (hereafter simply referred to as Newton) said thatNewton & Waugh completed their contract about July 2 and that the presentCompany actually began box manufacturing operations about July 9.Watkinssaid the Company "accepted the contract" and began building boxes on July 5.Apparently the Company concluded its contract sometime in September.RobertWeaver, superintendent of the Company, and who held the same position forNewton & Waugh, stated that all of the employees of the latter company were' All dates refer to 1951. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaid off upon the completion of its contract.While the record discloses thatmany of the employees of the Company who testified at the hearing had previouslyworked for Newton & Waugh, as well as predecessor companies, there is no evi-dence indicating the hiring procedure adopted or used by the Company inobtaining its employees.B. Organizational activities and alleged interference on the part of the CompanyBuck Carroll, employed on the printing or stenciling machine, stated that hebegan organizing on behalf of the Union on July 5, and by July 18 had succeededin signing up 7 or 8 employees as members thereof. On July 6, SuperintendentRobert Weaver came to Carroll while he was working and stated he had heard"rumors about a union."He asked Carroll if he liked his job and when the latterreplied in the affirmative Weaver said, "Well, if you like your job you had betterleave that damn mess alone." On the same day Carroll also talked to Newtonin regard to Luther Logan who had threatened to quit his job. Thurman Her-ring, who operated the saw, said he signed a union card and thereafter Weavertold him if the employees wanted to continue working, "we had better leave thatmess alonewe were fooling with."Annie Bell Colburn said that Weaver askedher if she had signed a union card and she told him she had done so. Billy JoeGreen stated that Foreman Rexford Green inquired if he had signed a unioncard and Weaver asked him if he knew what the Union was going to do. Eliza-beth Gregory said Weaver asked if she had signed a union card and she admittedshe had.Weaver denied that he interrogated any of the employees in regard to theirmembership in the Union or that he made any threats or promises to them inorder to induce them from becoming or remaining members of the Union. Fore-man Green denied that he had ever received any instructions from company man-agement to find out the employees who were members of the Union.During the course of the union drive, which seemingly covered the period fromJuly 5 to no later than July 18, considerable friction existed between groups ofemployees who favored the Union and those who opposed it. Thus, WalterMarvin Taylor, a member of the Union, stated there were some workers whowanted the Union and some against it and most of the time these groups were"fussing and fighting."Colburn likewise stated that the groups engaged in argu-ments about the Union.Herring related that there were two factions at theplant and that they threatened each other and engaged in arguments over theUnion.John Henry Patterson, a member of the Union, also admitted that therewas friction among the workers in regard to the Union.The Speech of July 16It is undisputed that on the morning of the above date Newton assembled allof the employees and spoke to them.Maudie Booth said that some 60 or 70employees were present on the above occasion.About 1 week prior to this dateshe stated that the hardware and head workers had engaged in a work stoppagewhich lasted about an hour.Only a few employees were involved in this disputewhich concerned piece rates and there is nothing to indicate the Union causedthe stoppage. In substance Newton, according to Booth, told the employees thathe had work for all of them "if everybody would go on and not sign union cards,"and that he would divide the profits from the contract among the employees.Newton then told Carroll to speak to the group, which he did. Carroll declaredthat he was not trying "to pull nothing over the company" and that all theemployees wanted was a "regular price" for their work and job security. NEWTON BROTHERS LUMBER COMPANY575Taylor stated that Newton told the employees they had been getting along"pretty well" without the Union and that the employees would be better offwithout it ; that if they wanted more money he would grant increases if he could.Carroll also spoke to the employees but Taylor could not recall what he said.Employee Jessie Turner told the employees that he had been working at theplant 15 years and that the Company had been good to him.He said that theemployees did not need a union and if one came in it would result in strikes andtrouble and specifically referred to the United Mine Workers.Taylor engagedin an argument with Turner concerning the United Mine Workers and Turner'sson then offered to fight Taylor.However, no fight took place.Taylor alsostated that Preacher Simmons told the group that he had been employed by theCompany for a long time and that Newton had been good to him. Simmonsfurther informed the employees that sometime previously the workers had"tried to get a union here and ... they took a lot of our money and ran awaywith it and it didn't work and we don't want that to happen again." Simmonsthen closed the meeting with prayer.John Henry Patterson said that Newton told the employees they were "allworking in peace" before the Union started, that he "didn't want no union there,"and that he would close the plant before he would let the Union come in. LenaPatterson related that Newton pointed out the Company and the employees hadbeen one "big family" ; that there was no occasion for the present "conflict andtrouble" ; that the employees did not need a union and that the Company wouldshut down before having one.Newton further declared that when his contractwas completed he would equally divide the profits with the employees.Carrolltold the group that he was in favor of the Union because he wanted higher wagesand Newton said if that was his reason Carroll should have come to him. Sim-mons said a prayer and informed the group that the Company had been good tohim and that he did not want "this confusion" at the plant. Patterson alsostated that Turner spoke against the Union which resulted in an argument withTaylor in the course of which Turner's son offered to fight Taylor.Velma Hardystated that Newton advised the employees that he had secured the contract togive them work and that he would close down before he would have a union inthe plant.Carroll did not testify on this phase of the case.Following the talks, Hardy said Foreman Green announced that all employeeswho "wanted to work" to get on one side and those who "signed the unioncards" to assemble on the other side.Hardy declared she had signed a cardand walked to the so-called union side.As only a few employees joined her sheannounced that "the other members turned yellow and won't come over here butthere is more in the union hall than this."Green then told all the employees,including those that "joined the union," to go to work if they wanted to, soHardy and all the union members went to their jobs. Colburn, John Patterson,and Lena Patterson testified to the same effect as Hardy concerning the separa-tion of the employees and the fact that Foreman Green, or Weaver, told themto go to work if they so wished. Taylor similarly testified that the employeeswere separated and while he and the employees went to work he could not recallGreen telling them to return to their jobsNewton stated that during the week of July 9, when he commenced manufac-turing operations, some of the employees told him that union cards were beingpassed out among the workers. In the same period Carroll talked to Newtonand Weaver about Logan needing an additional man on his job and the headnailers and lid makers engaged in a work stoppage in order to obtain higher payrates.Newton admitted that the stoppage was not caused by the Union. In sub- 576DECISIONSOF NATIONALLABOR RELATIONS BOARDstance Newton stated he did not talk to his employees concerning the Union, nordid he instruct Weaver to discuss or question the workers in regard to theiractivities on behalf of the Union.By reason of the above occurrences, plus theassertion that he was not realizing any profit on the contract, Newton decided tospeak to his employees. Accordingly, on July 16, Newton assembled the employeesand told them there was some "confusion going on in the plant," and that certainemployees had engaged in a work stoppage to secure higher rates. Newton ex-plained that he took the contract without personal profit to provide employmentand that he would pay all that he could under the circumstances.He furtherstated that he "wanted everybody to work peaceable" and "if we couldn't makethe boxes there," he would have them manufactured elsewhere.Newton an-nounced that any of the employees could address the group whereupon Carrolland Simmons spoke to the employees. In the course of the meeting Newton saidthat 2 of the employees created "a racket," obviously Taylor and Turner, andcursed each other.After the disturbance ceased Foreman Green announced tothe group that all employees who desired to work should move to one side andthose who did not wish to work to get on the other side. The employees thenseparated, with 6 or 7 on the side designated as not wishing to work, whereuponNewton announced that "Everybody can go to work," and all the employees re-turned to their jobs.Weaver stated that Newton told the employees that they had been agreeableand like a happy family and that he wanted relations to continue that way.Healso advised the group that he had obtained the present contract to manufactureboxes at little or no profit to himself but in an effort to hold the crew togetherwith the hope of getting a better contract. Following a talk by Carroll, ForemanGreen said everyone that wanted to work get on one side and those that did notto get on the opposite side. The employees then "formed two sides" and Greenannounced that all of the employees could go to work.Foreman Green testified that on the above occasion Carroll spoke to the em-ployees who thereafter argued about various matters including the question ofwhether or not they would work that day and as the arguments continued pastthe normal work hour, 7 o'clock, Green instructed the employees who did notwant to work to get on one side and those who wished to work to get on the otherside.The workers then separated with about six employees in the group indicat-ing they did not want to work. Newton then spoke to the employees and all whowished to do so went to work.D. W. Simmons, a Nazarene minister and an employee of the Company, testifiedthat Newton told the employees he had accepted the contract to provide work forthe employees and if they did not want to make the boxes he could have themmade elsewhere. Carroll also spoke to the employees and stated that the workersdesired a union for job security rather than for higher wages. Simmons informedthe group that the employees had had a union several years previously but thatit had not been a success, and that the old workers did not want a union. Sim-mons further stated that Newton had been good to him and he believed if everyonewould cooperate and work they would be treated right. Simmons also testifiedthat Green announced that all the employees who wanted to work to get on oneside and "then maybe he changed" and stated "all that want the union get on oneside," whereupon the employees separated into two groups.Henry Tubbs stated that Newton told the employees he wanted the "confusionstopped" and that he did not have to make boxes, he could get someone else todo that for him. After the speech Green said that the employees "that wanteda union to get on one side and all that didn't on the other." Following prayerby Simmons, the employees returned to work. NEWTONBROTHERSLUMBER COMPANY577The employees who testified on behalf of the Company uniformly stated thatNewton did not mention the Union in his speech,and each denied that Newton,Weaver,or Green had ever threatened them with loss of their jobs if they becamemembers of the Union.The undersigned finds that the Union commenced its organizational driveabout July 5, which seemingly continued until aboutJuly 18.The undersigned,on the credited evidence adduced by the General Counsel,has no difficulty infinding that at the outset of the campaign Weaver warned Carroll that he hadheard of the movement and threatened Carroll with loss of his job unless he leftthe "damned mess alone."Weaver issued a similar threat to Herring. Theundersigned further finds that Weaver questioned Colburn and Gregory in regardto their union membership and asked employee Green if he knew what theUnion intended to do at the plant.Foreman Green likewise questioned employeeGreen regarding his membership in the Union.It is well settled that an employerby threatening employees with loss of their jobs because of their union member-ship or activities thereby substantially interfered with their rights protectedunder the Act. It is equally well established by the Board that the questioningof employees by an employer concerning their membership or nonmembership ina labor organization,perse,violatesthe Act.(Standard-Coosa-Thatcher Com-pany,85 NLRB 1358; Sixteenth Annual Report of the Board, p. 144.)However,the finding herein is not predicated exclusively on theperse doctrine, for herethe record clearly shows the interrogation had a coercive effect upon the em-ployees since it was conducted in a background of company hostility to organiza-tion and was part of a course of conduct tending to prevent or frustrate unioniza-tion of its employees.The record here discloses that the sentiment of the employees differed in regardto unionization which resulted in arguments and "fussing"among the workersand considerable feeling existed between the prounion and antiunion factions.Moreover,during the early part of the campaign some of the employees engagedin a work stoppage for higher piece rates although concededly the stoppage hadno connection with the union drive.In the light of this background,as well asthe contention that the Company was not realizing any profit on its contract,Newton,who was aware of the organizational activities,decided to speak to hisemployees and on the morning of July 16, he assembled them prior to their workshift for this purpose.Although the testimony of the witnesses for the GeneralCounsel, as detailed above,is not uniform concerning the remarks made by New-ton, it is by no means inconsistent and is accepted and credited by the undersigned.Accordingly, the undersigned finds that Newtoninformedthe employees that theCompany and the workers had been one"big family"and that there was no reasonfor the present"conflict and trouble."Newton declared that the employees didnot need a union and would be better off without one.He also pointed out thathe accepted the contract in order to provide employment for the workers, andthat he would share the profits with them, but that he would close the plantbefore he would permit the Union to come in.Newton admitted that he spoketo the employees about the "confusion"at the plant and explained that he hadtaken the contract without personal profit and would pay all that he could underthe circumstances.He further warned the employees that he wanted them towork in peace and if the Company could not manufacture boxes at its plant, hewould have them produced elsewhere.Newton asserted that he made no mention of the Union, or unions, in hisspeech, and his assertion is corroborated by practically all of the employeesproduced as witnesses for the Company, but the plain import of his talk andhis reference to the "confusion" at the plant leaves no doubt that he was refer- 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDring to the Union's attempt to organize the workers.Nor is there any questionbut that the employees were fully cognizant of this fact for it is undisputed thatCarroll spoke in favor of the Union, two of the employees engaged in an argu-ment or "racket" about unionization, and Simmons discussed earlier unsuc-cessful efforts to organize the employees.Simmons further declared that theold employees did not want a union and if the employees would cooperateand work with Newton they would be treated fairly.Newton did not repudiate,or clarify in any manner, Simmons statements to the employees, but whileCarrollwas speaking Newton interposed with a remark that if he desiredhigher wages he should have come directly to him.From the foregoing evidence the undersigned finds that Newton's speech wasa plain attempt to discourage organization by the employees and contained aclear threat to shut down the plant if the employees persisted in their effortsto unionize.Statements of this character are not protected by Section 8 (c)of the Act which guarantees the expression of "any views, argument, or opinion"so long as such expressions are not accompanied by any "threat of reprisal orforce or promise of benefit."(F.W. WoolworthCo., 90 NLRB 289, 311-313;Rozelle Shoe Corporation,100 NLRB 117.) In making the above finding, theundersigned does not rely upon the remarks attributed to Newton that he waspaying all he could under the contract, or that he would distribute the profits,if any, among the employees at the termination thereof.It is undisputed that after the speeches the employees were separated into2 groups by Foreman Green. The witnesses for the General Counsel testifiedthat Green instructed the employees who had signed union cards to assembleon one side and those who wanted to work to assemble on the other side. Theworkers then separated with only few, about f or 7, standing on the union side.Green thereupon told the employees they could go to work and all of them,including the union members, went to their jobs.Tubbs and Simmons testifiedto the same effect.Newton and Green stated that the employees were separatedon the basis of those who desired to work and those who did not wish to do so,and that after the division was made all of the employees went to work. Sufficeit to say that the reasons advanced by Newton and Green are not only plainlyrefuted by other witnesses, including company witnesses, but appear unlikelyand improbable, Bence their testimony is rejected.Accordingly, the undersignedfinds that the Company conducted a poll of its employees in order to determinethe union membership or sympathies of the workers and thereby engaged inconduct in violation of the Act.(Rozelle Shoe Corporation, supra; StainlessWare Company,87 NLRB 138.)By reason of the foregoing findings the Company has interfered with, restrained, and coerced its employees in the exercise of the rights guaranteed tothem under the Act in violation of Section 8 (a) (1) thereof.C. The assault upon employee Green on July 17, and his alleged dischargeGreen stated that on the above date, after he had finished his regular workshift,Weaver told him to clean up the lumber that evening and while thusengaged, employees Doyle Allen and James Bobo came to him, with Weaverabout 12 feet distant, and Allen said be was going to whip him. Green asked thereason and Allen said it was because he had signed a union card. Allen alsotold Bobo that Green was one of "these damned union men." Green stated theywalked outside,on cross-examination he said he was dragged out, where Boboheld him while Allen struck him. Carroll, according to Green, left the stencilmachine when the fight first began and walked toward them but Weaver toldCarroll if he went there he would be fired, so Carroll returned to his machine. NEWTON BROTHERS LUMBER COMPANY579After the fight Allen said that if Green came back in the morning"it is going tobe twice as worse." Green asked Weaver if that was right and he answered yes.Green then went home and did not thereafter return to the plant,except to collecthis pay.About 2 weeks after the fight,Foreman Green came to Green's hometo deliver a load of wood and when he inquired about work Foreman Green saidhe did not believe he wanted a job at the plant because the boys did not like theUnion or union men.Carroll was working on the stencil machine and when the fight started hewent to Weaver,who was standing about 25 feet from Green and Allen, andtold him he should stop them.Weaver said to let them fight so Carroll wentback to his machine.John Patterson saw 2 boys drag Green out of the shed for a distance of about6 feet and Green and 1 of the boys then engaged in a fight. During the fightWeaver was sitting on a keg inside the shed and was in a position to observe thefighting, although Patterson did not state how far he was from the scene. Patter-son said Green was beaten rather badly and after the fight the boys told him toget out and never come back.He also heard Weaver tell Green to get out.Weaver said he was in the office checking production records when the fightoccurred;that he did not see the boys fighting and first heard of the affair thesame evening after it was all over and Green had left the plant.Weaver statedthat Green never talked to him about the fight and never reported for work afterthe incident.He denied that he confirmed"Bobo's" statement to Green to theeffect that Green could not remain at the plant.Neither Allen nor Bobo testified at the hearing.Foreman Green was not questioned in regard to the conversation employeeGreen stated he had with him at time he delivered a load of wood at the latter'shome.On the morning following the fight Carroll saw Newton at the plant,beforeworking hours, and informed him that Green had been beaten by two employeesfrom the crate department.Newton said he knew nothing of the fight whereuponCarroll explained that Weaver was present and related the conversation he hadwith Weaver.At that time Weaver came up, cursed Carroll and told him he hadgone too far and to get out of the plant. Newton then told Carroll to get out andstay out, whereupon Carroll left the plant.Newton testified that Carroll approached him and stated that "we are goingto have a showdown"thismorning, that we are not working until we havea "reckoning about this boy getting beat up."Newton said he knew nothing ofthe beating but the plant would operate.Newton also told Carroll he had been"having a hell of a lot to say around here about first one thing and. then anotherthat is none of your business and . . . you are going to leave here this morningor you are going to shut your mouth." About that time Weaver came up andstated Carroll was having too much say, whereupon Carroll said he would leavethe plant.Weaver testified that he heard Carroll tell Newton the plantwouldnot operateuntil the matter of Green'swhipping had been straightened out.Weaver de-clared the plant would operate and that Carroll"don't have any cause to shutthe plant down because one kid got whipped."Weaver told Carroll he could workif he wanted to, if not, to go home.Carroll then left.The General Counsel contends that the Company, through Weaver,instigated,acquiesced in, and condoned the assault upon Green,while the Company deniesthat it engaged in any such action.Of course,the testimony of the individuals involved in the assault,as detailedabove, is contradictory and variable and presents sharp conflicts of factual issues 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor determination.In short, Green testified that Allen and Bobo, while Weaverwas standing 12 feet away, approached him and Allen declared he was goingto whip him because he was a union man. Green then walked, or was dragged,out of the plantshedand while Bobo held him, Allen beat him. At the outsetof the fightGreensaw Carrollwalkingtoward the group and heard Weaverthreaten to discharge him if he went to the scene.After the fight Allen warnedGreen to stay away from the plant or receive another whipping whereuponGreen asked Weaver if this was true and he answered in the affirmative.Greenthen went home.Green's version receives little corroboration from Carroll whotestified that he asked Weaver, who was 25 feet distant from the fight, to stop theboys and Weaver replied let them fight.Carroll madeno mentionof any threatof discharge by Weaver if he went to the place where they were fighting. Itwould be difficult to accept Green's statement, absent any evidence to the con-trary, that while being whipped by the two boys, nevertheless he observed themovements of Carroll and overheard threats uttered by Weaver to Carroll. Inthe opinion of the undersigned the testimony of Green in this respect is fullynegated by Carroll.Again, Green said he was held by Bobo while Allen beat himbut Patterson related that the fighting involved only Green and one of the boys,both of whom he observed "wallowing" on the ground.While Patterson heardthe boys tell Green to leave the plant and not return he made no mention of Greeninquiringof Weaver if this was true.However, Pattersonsaidhe heard WeavertellGreen "to get out and get going."Weaver, in substance, denied that hewitnessed the fight or that he gave anyaffirmanceto Bobo's alleged statementthat Green could not remain at the plant.Of course,there isno doubt that Green was assaultedand sincethis testimonyas to the cause thereof is not challenged, except as to Weaver's presence, theundersigned accepts his testimony in this respect and to the extent that it isundenied,and finds accordingly.Since the evidence of the General Counselbearing upon the fight itself and the events that transpired immediately there-after is contradictory and conflicting, and Green's testimony strikes the under-signed ashighly implausible, it is rejected.The undersigned accepts Weaver'stestimony that he was not present at any time during the fighting,or imme-diately thereafter, hence it is found that the Company did not instigate,promote,or acquiesce in the assault as alleged in the complaint.Although Weaver didnot specifically deny Carroll's statement that he said to "let them fight," theundersigned is of the opinion that under the circumstances this assertion wouldnot warrant a contrary finding.It is undisputed, and found, that on the morning of July 18, Carroll met withNewton andinformedhim of the fight.When Newton expressedignorance ofthe same, Carroll attempted to explain the affair to him and while doing soWeaver joined them. Carroll, however, did not get far in hisdiscussion forboth Newton and Weaver promptly warned him he was having too much to sayabout matters that were none of his business and he would either keep quietor leave the plant at once.The explanation offered by Newton and Weaverthat Carroll threatened to shut down the plant until the Green matterwas settledis not persuasiveand isrejected.It is clear, therefore, that when Carroll sought to discuss and adjust thesubject of Green's assault,both Newton and Weaver exhibited strong resent-ment and threatened him with discharge.This demonstration convinces theundersignedthat neither Newton nor Weaver were interested in performingtheir statutory duty to protect union adherents from violence or assault byantiunion employees.N. L. R. B. v. Hudson Motor Car Company,128 F. 2d 528(C. A. 6);N. L. R. B v. Fred P. WeissmanCo., 170 F. 2d 952 (C. A. 6).While, NEWTON BROTHERS LUMBER COMPANY581as found above, the Company did not instigate or participate in the assault itclearly condoned this conduct by its subsequent action.Apart from the treat-ment afforded Carroll, the record is barren of any evidence that officials of theCompany took any steps whatever to investigate the assault, or that they talkedto any of the employees involved, or that any of the employees were ever disci-plined or reprimanded or ever warned that conduct of this character would notbe tolerated.The undersigned therefore finds that the Company ratified andcondoned the assault upon Green and thereby interfered with the rights of itsemployees in violation of Section 8 (a) (1) of the Act.(The American ThreadCompany,94 NLRB 1699, 1708-1710)?The complaint alleges that on July 17 Green was discharged and subsequentlyrefused reinstatement by reason of his union membership and activities, orbecause heengaged inappropriate concerted activities with other employees.From the foregoing discussion and findings, the undersigned further finds thatGreen was not discharged on the above date but left his employment and didnot subsequently report for work or return to the plant for the purpose of dis-cussing the incident with officials of the Company.Nor is there any evidencethat Green applied for reemployment.His inquiry to Foreman Green abouthis job cannot, under the circumstances, be construedas anapplication forreemployment.While it has been found that the assault violated Section 8 (a)(1) of the Act, suen action did not,perse, constitute a violation of Section 8(a) (3) thereof.The undersigned therefore finds that the Company did not discriminatorilydischarge Green as stated in the complaint.D. The fights on July 18Lucas reported at the plant shortly before 6 o'clock, apparently on instruc-tions from Weaver, to commence work an hour prior to the normal work shift.Lucas arrived before Boswell and Carroll, who worked with her, so while waitingfor them she talked to Taylor. Turner approached Lucas and Taylor, and ap-parently at the same time Weaver, Ella Smith,' and "a bunch of employees"joined the group.Turner warned Taylor if he was in the plant at dinner "he wasgoing to kill him," and then told Lucas "the same thing applies to you . . .and if you open your mouth I will stomp hell out of you now." Lucas replied,"You and what army." Ella Smith stated the best thing to do "is to throw thedamned union hands out of here," and declared, "all you damn union hands goout at dinner." Lucas answered they would be at the plant at dinnertime. Smiththen stated they should leave at once and asked Weaver if that was right, andhe "nodded his head." Smith "kept popping off" about the union employeescausing trouble and Booth told her, "keep up your tattling and you will getanother fifteen cent raise," Smith then struck Booth and broke her glasses.Lucas said a "bunch" of employees wanted to "pile on" Booth and when Smith'sdaughter, Dolly Richardson, came up with a piece of lumber in her hand Lucaspushed her back.Helen Wilson and Richardson then piled on Lucas and afterRichardson had been pushed away by Hardy, Wilson and Lucas engaged in a8 Enforcement of the order was denied on the ground that the charging union was not incompliance with the provision of Section 9 (h) ofthe Actat the time the charge was filed.The court did not pass upon the merits of the case.N. L. R. B. v. The American Thread Co.,198 F. 2d 137 (C. A. 5).4During the direct examination of Lucas the General Counsel moved to amend his com-plaint(paragraph 8) to specifically include Smith as a representative or agent of the Com-pany, together with Weaver, in instigating and assaulting employees favorable to the Union.The motion,without objection,was granted by the undersigned.257965-54-vol. 103-38 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDfight.Meantime Booth and Smithcontinued to fightand during the same Lucasheard Smithholler to Weaver to get Booth off of her, she "bit my damnfinger off."Lucas alsosaw Smith's son"had a knife fixing to start on" Booth but Al Gregoryshovedhim onthe floor.Lucas did not know how the Booth-Smith fight wasstopped buther own fracas ceased when Simmonspulled her off Wilson. Lucasrepeatedly testified that the fight, or fights, lasted about 2 hours.During thistime Lucas stated that Weaver was standing nearby watching the contests,"clapping his hands and laughing," and when someone said to "break it up," heretorted,"It is on company's time,let the best man win." Lucas also statedthat Newton came in when the fighting was almost over but he made no attemptto stop the same.After the fighting had ceased Green instructed all the em-ployees to go to work. Lucas, under circumstances set forth below, did not workbut accompanied Booth to the doctor's office and later returned to the plant.Hardy said she was working about 6: 50 the above morning and when she wentto the water fountainshe sawWilson and a girl called "Dolly" beating Lucas.Hardy pulled "Dolly" away and held her while Lucas and Wilson were fighting.Hardy then released "Dolly" who pushed through the crowd and hit Booth on thehead with a plank.When Hardy saw Smith about to hit Booth with a plank,while herson waskicking her, Hardy intervened and was hit by Smith.In turnHardy struck Smith 3 times who then picked up a piece of hardware andthreatened to hit her. Smith's son alsothreatened Hardy and struck Booth andpushed her to the floor.When he attempted to kick Booth,EarlGregory shovedhim to the floor and Foreman Green told him to stay out of the fight. Hardysaidshe pulled Smith off of Booth while Weaver was standing nearby but he saidnothing.Newtonwas also presentwhile the fights were going on but neither saidnor did anything to stop them although she heard Turner say to break it up.After Boothgot offthe floor she declared she could whip the whole Smith familyone at a time and Weaverthen told the employees to go to work.Hardy said thefights andarguments lasted from5 to 10 minutes.Taylor stated that Lucas and Wilson started fighting near the router machine,about 15 feet from where he was standing.While Taylor was watching thefight he heard someone say break it up and Weaver, who was about 25 feet away,said "Hell, let them fight, they are fighting on company time."Taylor did notsee Newton during this incident.He stated the employees had been fussing andarguing about the Union for several days and that the fights involved employeeswho were union adherents and those who opposed the Union.John Patterson testified he was standing about 3 feet away while Booth andSmith were fighting on the floor, in the course of which Smith's son kickedBooth.Patterson did not see Newton while the fight was going on but he didobserve Weaver standing on a pile of boxes about 25 feet from the fighting.Hedid not hear Weaver make any remarks during the fight, which lasted about 10minutes.Colburn testified that upon her arrival at the plant she talked to Booth atthe latter's table and after a few minutes they decided to go to the water coolerbefore commencing work.While walking toward the cooler Colburn observeda crowd gathering beyond that point so they continued towards the group. Asthey passed a worktable and lumber bins Smith stepped into the aisle and grabbedBooth by the hair and slapped her after which they commencedfighting.Smith's son joined in and struck Booth with a piece of lumber and kicked herseveral times.Colburn said that Newton and Weaver came to the scene shortlyafter the fight started and she heard Weaver remark "let them fight," whensomeone shouted to break it up. Colburn said the fight, whichlasted about 5minutes, ended when Newton arrived but she did not know whether he broke it NEWTON BROTHERS LUMBER COMPANY583up.Weaver then told the employees to go to work and those who did notintend to do so, "get the hell down the road."Elizabeth Gregory testified that on one occasion Weavercame to her tablewhile she wasworking and asked her if shehad signed a union card.Gregorysaid she had signed a card and Weaver told her that "a bunch of us ought tobeat Mary Lucas up." Gregory could not recall whether theremark was madebefore or after the fight and gave several different versions of Weaver's state-ment.At one time she stated Weaver said the employees should "whip MaryGreen [Lucas] and all of them for starting thismess" ; againthat Lucas "neededa spanking," and finally that Lucas should be given "a whippingor a spankingor something, I don't remember exactly what" Weaver said.Booth reported for work early in the morning and after obtaining a supply ofhardware, left her table to get a drink of water. Booth observeda group ofemployees including Lucas and Smith, and the latter's son and daughter, at theback of the plant so she joined these individuals.Smith's son was not employedby the Company. Booth stated that Smith told the union members to get outby dinnertime and "if they didn't they was going to put us out."Booth answeredthat if Smith kept up her "tattling" she would get another 15-centincrease.Smith then slapped Booth, knocking off her glasses.A scuffle ensued in whichSmith threw Booth to the floor then sat on her and struck her in the face whileher son kicked and beat Booth. In the struggle Booth bit Smith's finger where-upon Smith called to Weaver for help and at the same time her daughter struckBooth on the head with a plank, which rendered her unconscious. Booth saidthe affair lasted "for a good little bit" and while she was on the floor she sawNewton and Weaver but neither made any attempt to stop the fight. Boothstated when she "first came to" she was sitting on a table in the main office ofthe Company and met Ross Strickland who drove her to the courthouse inTuscaloosa'Booth at once visited her doctor and then went to the hospital.She denied that Lucas left the plant with her although Booth did meet Lucas intown, who accompanied her to the doctor's and later walked to the bus stop whenshe was goingto the hospital.Booth said she suffered severe headinjuries, abroken nose, and numerous bruises on her arms and body.As a consequence shewas hospitalized for about 4 days, after which she was confined to herhome forapproximately 1 month and has been "more or less" under the doctor's care eversince the fight.'Smith said she was standing near her place of work when Lucas, who hadbeen cursing and carrying on since the Union started, begancursing and Smithasked Lucas what had she ever done to her. Booth, who was standing behindSmith, also called her a vile name and Smith slapped her. Booth bit Smith'sfinger and a scuffle followed in which they both fell to the floor.During thefight Smith said Booth struck her over the head with a board. After the fightSmith went to work. Smith denied that Newton, Weaver, or Green requestedor suggested that she engage in a fight with either Lucas or Booth. Smith alsostated she did not see Weaver or "anybody" during thefight because she was"hollering" and trying to get herfinger free from Booth.Helen Wilson testified she was talking withsome employeesbefore worktimeand the first thing she knew "they"were fussing withher.Lucaswas talkingtoRichardson and when Wilson walked towards her Lucas cursedthem andsaid they were not going to jump her.Wilson thentold Richardson to standaside andstruck Lucas.The 2 of them then fought untilSimmons separated6Strickland was not an employee of the Company.6 Booth said she gave birth to a child about 1 month prior to the date of her appearanceat this hearing. 584DECISIONSOF NATIONAL LABOR RELATIONS BOARDthem.The fight lasted about 5 minutes and after it was over all the employees,including Lucas, went to work.Wilson did not see Weaver while she was fightingwith Lucas.Simmons said he saw Lucas and Wilson fighting on the floor and he told themto stop it and to get up, which they did. Simmons did not see Newton or Weaverwhile the girls were fighting although they did come in after the fighting hadstopped.Foreman Green said he was with Weaver when the fighting began,some 50 or60 feet away.Green and Weaver walked over to the scene of the fighting butthere is nothing to indicate they said or did anything to stop the fights.Greenstated that the fights lasted 6 or 7 minutes and during this time Newton arrivedand told the participants to stop.Green did not hear Weaver make any re-marks to the effect that it was all right for the employees to fight since it wason company time.Weaver said he was in the front of the plant when he heard a commotion inthe rear, so he and Green walked back and saw four women fighting on the floor.Weaver hollered to break it up and after a couple of minutes the fight ceased.The employees then went to work.Weaver denied that he had any prior knowl-edge that a fight would take place, or that he instigated it, or that he remarked tolet them fight,as it was on company time.Newton said he was at the front end of the building when he heard a"racket"in the rear so he walked back and saw a crowd watching some of the womenfighting.Newton was not close enough to stop the fights but hollered to "cutthe mess out," and he also heard Weaver shout to the women to break it up.The fighting then stopped "pretty quick."Newton denied that he instigated thefight or had anything to do with it.He admitted that he did not talk to any ofthe employees after the fight and that no one was reprimanded for havingengaged in the affair.The undersigned,on the basis of the testimony of Taylor,finds that for severaldays prior to July 18, the union and antiunion factions had been arguing aboutthe Union and on the date in question members of these factions engaged in a fightor fights.The testimony of Lucas, Booth,Smith, and Helen Wilson as to thecause of the fights is, as may be expected,conflicting.In substance Booth andLucas credibly testified that on the above morning they were with a group ofemployees when Smith announced the union members must leave the plant atnoon,otherwise they would be put out. Smith also accused the union employeesof causing trouble and when Booth stated she would get an increase if she"kept up her tattling,"Smith struck her and a fight ensued.The undersigned,upon consideration of Smith's demeanor at the hearing, and upon all the facts andcircumstances as reflected in the record,is of the opinion that the fight was notcaused, as she stated,by Booth and Lucas cursing her without any provocationwhatever or that Booth struck her with a board,consequently her testimony isrejected.For the same reasons the undersigned does not accept the testimonyof Helen Wilson to the effect that she struck Lucas because the latter cursedher.The undersigned therefore accepts and credits the testimony of Booth andLucas and finds that the fight commenced under the circumstances summarizedabove.In this connection the undersigned does not accept the testimony ofLucas that Turner, in the presence of Weaver,threatened to kill Lucas andTaylor unless they left the plant since Taylor failed to give any corroborationto this assertion.The undersigned also finds that there is no credible evidenceto support the General Counsel's contention that Weaver,or Smith acting as anagent of the Company, instigated or promoted the assaults upon Booth and Lucas.Gregory's testimony that Weaver,upon learning that she was a proponent of NEWTON BROTHERS LUMBER COMPANY585the Union, suggested that "a bunch of us" should spank, whip, or beat up Lucasis anything but convincing.Apart from the fact that Gregory could not recallwhether the statement was made before or after the fight, it seems unlikely thatWeaver would have uttered the remark as asserted by Gregory.However,thereis noquestion but Weaver was present at the scene of the fighting and theundersigned is convinced he made no effort to stop thesame.Despite Weaver'sstatement to the contrary, the undersigned accepts the testimony of Lucas, Taylor,and Colburn, and finds that Weaver not only failed to take any steps to stop thefighting but actually encouraged its continuance by his declaration to the effect,let the employees fight.Newton was present at least part of the time and histestimony that he and Weaver shouted to the employees to stop fighting is notpersuasive and is rejected.Moreover, after the fighting stopped Newton ad-mitted that he did not investigate the affair, nor talk to any of his employees inthat respect, and no one was reprimanded or disciplined for having taken part inthe fight.The undersigned therefore finds that the Company acquiesced in, rati-fied, and condoned the assaults upon Booth and Lucas and thereby interfered withthe rights of his employees in violation of Section 8 (a) (1) of the Act.E. The alleged discriminatory dischargesMary Ann LucasAfter the fighting ceased Foreman Green instructed all the employees to goto work.As Lucas started to work Weaver told her to "get the hell out of hereand not come back," and she replied, "You know what I told you the next onethat ordered me out of this place."Lucas then accompanied Booth to the doc-tor's office and waited there until Booth went to the hospital.'She thereafterreturned to the plant and told Foreman Green she was ready to go to work.However, Weaver stated he had no work for Lucas and added, "what had hap-pened that morning was only a sample of what it would be next if we kepthangingaround."Lucas, on directexamination,said that Weaver then gaveher a note which she presented to Mrs. Watkins at the office and received hercheck.On cross-examination Lucas stated that Weaver sent her to the office,probably witha note,but Mrs. Watkins informed her a written statement fromWeaver was necessary so she went to Weaver, obtained the statement,and re-turned to Mrs. Watkins who gave her a check. About 1 week later Lucas tele-phoned Newton in regard to returning to work and he told her he had no jobsat that time but if any opening should occur he would call her.Booth denied that Lucas left the plant with her but said she met Lucas intown and walked to the doctor's office with her. Apparently, Lucas waitedfor her and when Booth went to the hospital Lucas accompaniedher as far asthe bus stop.Helen Wilson testified that Lucas went to work after the fight.Weaver stated that Lucas went to work after the fight and about 2 hours latershe went to the office and asked for her time. Lucas returned to Weaver witha note from the bookkeeper requesting that he state the number of hours shehad coming to her.Weaver then wrote out her time, which Lucas took to theoffice and received her check.Weaver stated that Lucas never made any appli-cation for reemployment to him.7 On direct examination Lucas stated that after her conversation with Weaver she foundBooth,at some undisclosed place in the plant,"fixing to open her dinner."On cross-examination she statedthat Boothwas in a dazed condition and for that reason she went tothe doctor with her. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDLucas testified that about 11 o'clock the morning of June 28,1952, after is-suance of the complaint and notice of hearing in this case,she was in Tusca-loosa with John Patterson and Teeter Tubbs when she met Weaver in thevicinity of the courthouse.Weaver approached the group and told Lucas heknew she was to appear in court in connnection with this matter and advisedher not to do so, for if she did he was "going to stomp the living hell out of youwhen you get off."Lucas answered she would be there.Patterson said Weavermade a remark to the above effect. Teeter Tubbs did not testify at the hearing.Weaver testified he was discharged from the hospital on June 27 and wasconfined to his home the following day.He could not recall the last time hehad seen Lucas or Patterson and denied that he made any remark to the aboveeffect to them.Weaver's wife and daughter substantiated his testimony thathe was discharged from the hospital on June 27 and was at home the next day.Frances Scroggins said that on this day she was at the Weaver home from about8 o'clock to noon and that he did not leave the house during this interval.HenryTubbs testified that he visited Weaver at his home shortly after 9 o'clock andhe appeared to be ill at that time.The record pertaining to the alleged discharge of Lucas is highly disputable.Lucas asserts she was ordered to leave the plant by Weaver and thereupon wentto the doctor with Booth.Weaver claimed she went to her job and worked for2 hours when she quit.Further, Booth denied that Lucas accompanied herfrom the plant to the doctor,although she did meet Lucas downtown. Evenapart from Booth's contradiction,Lucas did not impress the undersigned as areliable witness and the fact that she reported back for work after her trip toTuscaloosa convinces the undersigned that she had not been previously dis-charged by Weaver.Accordingly,the undersigned finds that Lucas went towork after the fight and about 2 hours later voluntarily quit her employment.Equally unimpressive is the testimony of Lucas and Patterson that Weaverthreatened her with bodily harm if she testified at the hearing. Suffice it tosay that in view of the evidence adduced by the Company concerning this inci-dent the undersigned rejects the testimony of Lucas and Patterson and findsthatWeaver did not even talk to, much less threaten,Lucas in the mannerclaimed.While, as in the Green case, the undersigned finds that the assaultupon her was in violation of her rights guaranteed under the Act, such con-duct is insufficient to sustain an allegation that she was unlawfully dischargedunder Section 8 (a) (3) thereof.Maudie BoothAs appears above, Booth went to her doctor after the fight and was then hos-pitalized for 4 days.She did not state whether or not she received permissionfrom Weaver to leave the plant but this omission is due, no doubt, to the factthat she was in a dazed condition as a result of the assault upon her.Hardy,who was standing near Booth immediately after the fight, testified that whenWeaver told the employees to go to work, Booth said she was going to her doc-tor.Weaver replied if you are not going to work, "both of you get the hellout of here."Hardy then left.Booth said she was confined to her home forabout 30 days,at which time she called Weaver and asked if her job would beavailable when she was able to work.Weaver replied there were no jobs avail-able and he did not expect any openings in the future.Weaver admitted that Booth did not work the morning in question and deniedthat he ordered her out of the plant or that she requested permission to leave.He further denied that Booth subsequently telephoned him about her job. NEWTONBROTHERS LUMBERCOMPANY587Counsel for the Company did not touch upon the alleged discharge of Boothin his argument, other than his general assertion that all of the employeesvoluntarily quit their employment.The undersigned accepts the testimony of Hardy and finds that Booth advisedWeaver she was going to see her doctor, and that he then ordered Booth andHardy to go to work or leave the plant.From all the evidence there is no doubtin the mind of the undersigned that Booth suffered severe injuries that morn-ing and Weaver's ultimatum to work or get out of the plant was, under thecircumstances, tantamount to her being discharged.Having found that theCompany acquiesced in and condoned the assault upon her by sister employeesbecause of her union membership or advocacy, the undersigned further findsthat her discharge by Weaver constitutes a violation of Section 8 (a) (3) andSection 8 (a) (1) of the Act. In view of these findings it is immaterial whetherBooth subsequently made application for reinstatement.However, she crediblytestified that she telephoned Weaver in this regard about 30 days after the inci-dent and was advised the Company had no positions available for her.Velma HardyHardy, after the above conversation with Weaver, went to her place of workwhere she finished one box and then told Foreman Green she was quitting. Shethereupon left the plant and went to the hospital to visit Booth.Hardy didnot thereafter return to the plant or request reemployment.The undersignedfinds that Hardy voluntarily quit her employment with the Company and was notdischarged as alleged in the complaint.Annie Bell ColburnAt the outset of the hearing the General Counsel moved to amend his com-plaint to include the alleged discharge of Colburn on or about October 1, 1951.The motion was granted by the undersigned.Colburn signed a union card and when the employees were separated onJuly 16, she was with the union group. Colburn went to work after the fightingand continuously worked until the Company completed its contract, which shefixed as shortly before Labor Day.At that time all of the employees in thebox department were laid off and were instructed that when the Company ob-tained another contract they would be called back. In the latter part of Sep-tember or early October Colburn said the box department was operating so shetelephonedWeaver and asked if he had a job for her.Weaver informed herthat while he had jobs he was not permitted to hire Colburn and about sixother individuals because of the "mess" that had occurred at the plant.Weaver did not testify in regard to Colburn's alleged discharge.The complaint, as amended, alleges that Colburn was discharged approximatelyOctober 1, and thereafter refused reinstatement because of her union membershipor activities and because she engaged in concerted activities with other em-ployees.The record clearly shows that Colburn worked until the completion ofthe contract and was then laid off, about August 31, together with all the employeesin the box department. Certainly there is nothing in her testimony remotelysuggesting that she was discharged because of her union membership or activitieson its behalf, or because she engaged in concerted activities with other employees.The undersigned so finds.Since the General Counsel proceeded on the theorythat Colburn was discharged, the undersigned concludes it would beimproperand inappropriate to depart from the allegation of the complaintand considerand determine her case on the basis that the Company had unlawfullyrefused 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDto reemploy her about 1 month after she had been laid off ° (Cf.Joanna CottonMills v. N. L.R. B., 176 F. 2d 749(C.A.4).)Luther LoganThe complaint alleges that Logan was unlawfully discharged on July 9 andthereafter the Company failed and refused to reinstate him.At the conclusionof his case the General Counsel moved to amend his complaint to allege thatLogan was discriminatorily discharged on July 9 and was reinstated on July 16.The motion was granted. There is now no allegation, or contention, that Loganwas thereafter discharged.Logan was employed by the Company when it first began operations, aboutJuly 2, and worked on the router machine.About 3 days after his employmentLogan signed a union card, was instrumental in signing up 1 employee, andcarried the cards in his pocket while working.Logan stated that 2 men workedon the router machine and after about 3 days, apparently July 9, he was laidoff by Weaver because he had too many men. About 1 week later, Logan askedWeaver for a job and Weaver stated he would put him back to work if hewould stop talking about the Union. Logan was reemployed and put on amachine by himself.He complained to Foreman Green, apparently at once, thathe needed help, and an additional man was placed on the machine for about aday and then taken off. Logan continued to ask for help, which was refused,and Weaver complained on several occasions that he was too slow in his work.On July 17, Logan started to quit but Carroll suggested that they talk to Newton,which they did. Logan told Newton he could not run the machine by himselfand Newton said he would see what he could do. Logan worked the remainderof that day.The following day, when he received no help and when Weaveragain complained about his work, he quit.Carroll, on direct examination, testified that on July 6 he informed Newtonthat Logan was doing a 2-man job and was quitting if he did not get additionalhelp.Newton replied "he put Mr. Logan back on the job," and he would seethat he received some help. Logan then worked for about 1 week then he"walked off the job" because he could not perform the work. Carroll was alsopresent when Weaver, sometime prior to the speech of July16, told Logan hehad too many employees and that he was being laid off. Carroll further statedthat during the period Logan was off 2 employees were put on the router ma-chine.On cross-examination Carroll stated that when he talked to Newton onJuly 6, about Logan quitting, Newton put Logan on another job operating a saw,and apparently he was later put on the router machine. In this interim, howlong he did not state, 2 men operated the router machine. Carroll admittedthat he was not working when Logan finally quit his job after July 16.Weaver denied that he discharged Logan and stated that he simply walked offthe job and never returned.While Weaver placed no date as to when this in-cident occurred, it seems obvious that it was subsequent to July 16.Weaver alsostated that Logan walked off the job prior thereto but several dayslater askedWeaver to take him back, which he did. Again, the dates were not stated,although Weaver said it took place from 1 to 3 weeks before Logan finally quitand might have occurred in the latter part of the Newton & Waugh operations.Weaver denied that Logan was performing a 2-man operation or that 2 em-ployees were put on the job after he quit, or that Carroll made any complaintto him regarding the 2-man job.8 The General Counsel did not urge this theory in his oral argument before the under-signed ; in fact he made no mention whatsoever of Colburn's discharge in the course of hisargument. NEWTONBROTHERS LUMBER COMPANY589Newton testified that during the first week of operations Carroll complainedto him that Logan was doing a 2-man job and"it looked like"Weaver wastrying to eliminate Logan.Newton answered he would give Logan some help,if it was necessary.He then put an extra man on the job with Logan but ap-parently removed him when he checked the operation and found he was notneeded.Newton also testified that Carroll again complained to him about Loganbut he was not questioned as to the details of this discussion.From the foregoing evidence,which is conflicting,fragmentary,and incon-clusive, the undersigned is unable to determine with any reasonable degree ofcertainty whether Logan was discharged or quit his job on July 9. Conse-quently, the General Counsel has failed to sustain the allegations of his amendedcomplaint by a preponderance of the evidence.But assuming Logan was dis-charged the undersigned is of the opinion,and finds, that his discharge was forreasons otherthanhis union membership or because he engaged in concertedactivitieswith other employees.It is conceded that Logan was reemployedon July 16.However,the circumstances under which he was reemployed aredisputed,with Logan claiming that he was rehired on the condition that herefrain from unionactivity,whileWeaver asserted Logan simply told him hewas sorry that he had walked off the job and asked to be taken back. Theundersigned accepts Weaver's version of Logan's reemployment and finds thatLogan was not rehired under the conditions 'as stated by him. The evidencefurther discloses that Logan and Carroll raised the question of whether Loranwas performing a 2-man operation on the router machine, and Newton admittedthat Carroll discussed the subject of Logan's employment on 2 occasions, butthe undersigned finds that the Company did not use the so-called 2-man opera-tion as a pretext or method to force Logan to quit his employment.The under-signed therefore finds that the Company did not unlawfully discharge Logan onJuly 9, as urged by the General Counsel.Buck CarrollAs appears above Carroll was active in promoting the Union and in the earlystage of the campaign he was warned by Weaver,if he liked his job, to "leavethat damned mess alone."However,Carroll continued his activities and onJuly6, seemingly the same morning of the warning, he complained to Newtonabout Logan threatening to quit because he was doing a two-man job and Newtonsaid he would look into the matter.Although his testimony is not too clearon the point, Carroll also talked to Newton on July 17, as verified by Loganand Newton.In addition,Carroll addressed the employees on the morningof July 16, when Newton made his speech, and stated the purposes of the uniondrive.Again, on the morning of July 18, following the assault upon employeeGreen, Carroll met with Newton and reported the incident to him.WhenNewton stated he had no knowledge of the incident Carroll thereupon soughtto outline what had occurred and while doing so Weaver came up, cursed him,and declared he "had gone too God-damned far with that and to get the hellout of the plant."Newton then told him "to get off and stay off" the property.Carroll then left.The same day he telephoned Newton and asked if he couldcome back to work or if he was discharged and Newton advised him he hadbeen fired.About 3 or 4 days later Carroll again telephoned Newton and stated,"as bad as I hate to do it but I had to ask him for my job back."Newtonreplied,"as bad as he hated to he damn sure wasn't going to do it."Lena Patterson said she was present on the above occasion and heardNewton accuse Carioll of starting the Union and warned him he must stop 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDtalking about it.Carroll asked if he was being fired and Newton replied no,but he must cease talking about the Union or get out of the plant.WhenCarroll said he would quit,Weaver repeated that he was not being dischargedbut he was not going to discuss the Union or sign up employees as members.Patterson did not hear Carroll make any statement to the effect that the em-ployees would not work that morning "until things were straightened out."Newton conceded that on two occasions Carroll had brought complaints tohim concerning Logan's employment and also discussed a complaint in regardto another employee, whose name he could not recall. On the morningin ques-tion Newton stated that Carroll advised him of the assault upon Green and thatthe plant was not operating until the matter was settled.As already stated,supra,Newton told Carroll be was having too much to say about matters whichwere none of his concern and he would have to stop such activities or leave theplant at once.At that time Weaver came up and agreed that Carroll was havingtoo much to say, whereupon Carroll said he would leave.Newton then toldhim: "your job is back there but . . . youhave gotto cut that racket out."Carroll did not ask whether or not he had been fired but left the plant.Newtonstated that about 2 or 3 weeks later Carroll telephoned him about his job andhis testimony concerning the conversation is substantially the same as the secondconversation related by Carroll.Weaver said that on the morning of July 18 lie heard Carroll tell Newtonhe was shutting down the plant until the matter of the Green whipping hadbeen straightened out.Newton stated he knew nothing of the assault, butCarroll said this made no difference he was not permitting anyone to work.Weaver joined in and said Carroll had no cause to shut down the plant because"one kid got whipped"and that the plant was going to operate.Weaver toldCarroll he could go to work but if he did not wish to do so, to go home. Carrollthen started to leave, whereupon Newton said his job was available and hecould work but Carroll answered he did not want to work "under that kind ofdamned management."Foreman Green said that when the printer was changing from one print toanother he would have to tell Carroll to help him because he was "messingaround" and not helping the printer as he was supposed to do.Ella Smith testified that on several occasions she noticed Carroll away from hisjob but she never reported such absences to her foreman. Simmons also testifiedhe observed Carroll away from his job 2 or 3 days before the fight. Lockhartand Frances Wilson stated that Carroll had talked to them about the Unionduring working hours.Carroll denied that there had ever been any complaints about his work or thathe had ever been reprimanded for leaving or not pbrforming his job.It is undisputed, and found, that on the morning of July 18 Carroll met withNewton for the purpose of discussing the assault upon employee Green, whichoccurred the preceding evening. It is also undisputed that Carroll had previ-ously brought to the attention of Newton certain matters which pertained toconditions of employment at the plant particularly in respect to Logan. It isnow elementary that such activities are within the clear purview of the Act andan employee engaging therein is entitled to the protection of the Act.The under-signed accepts and credits the testimony of Carroll and finds that Newton sum-marily discharged him when he sought to discuss the subject of Green's assault.The undersigned further finds that Newton confirmed the fact that he had beendischarged when Carroll telephoned him the same day to inquire if he mightreturn or if he had been fired.The Company urges that it did not dischargeCarroll but that he voluntarily quit his employment.There is nothing in the NEWTON BROTHERS LUMBER COMPANY591record to support this contention.Both Newton and Weaver admit that whenthey learned of the purpose of Carroll's visit they unmistakably warned him hehad been having too much to say about matters that were none of his businessand summarily ordered him to cease such activities or leave the plant at once.The ultimatum delivered by Newton and Weaver made it plain that Carroll musteither give up his lawful activities or leave the employment of the Company.To condition employment upon the abandonment by the employee of the rightsguaranteed him by the Act is equivalent to discharging him outright for unionactivities.(AtlasMills, Inc., 3NLRB 10, 17.)Nor is there any substance tothe Company's contentions that Carroll threatened to cause a cessation of opera-tions that morning, and that Newton specifically stated Carroll's job was avail-able to him and that he was not being discharged. Although the undersigneddoes not credit the evidence in this respect, the fact that Carroll may have threat-ened to resort to strike action would not alter the conclusion, for such activityis expressly protected by the Act.(AtlasMills, supra.)Newton's statementthat Carroll's job was available amounts to no more than a reiteration of theillegal condition under which he might continue his employment.Counsel for theCompany argues that Patterson's testimony supports the assertion that Carrollwas not discharged but quit.On the contrary, Patterson's testimony conclusivelyestablishes that Carroll was unlawfully discharged.The undersigned therefore finds that Carroll was discriminatorily dischargedas alleged in the complaint and the Company thereby engaged in unfair laborpractices within the meaning of Section 8 (a) (3) and 8 (a) (1) of the Act.Lavenia EtheridgeThe complaint alleged that Etheridge was unlawfully discharged on July 9,and thereafter the Company refused to reinstate her.It is evident from the testimony of Watkins, the payroll records, and the stipu-lation by counsel that Etheridge had never been employed by the Company,although she had worked for Newton & Waugh and was laid off on July 2.Etheridge also testified that she was employed by Newton & Waugh for a fewweeks, tailing the saw, and was not working at the plant at the time in question.The undersigned so finds. It is further found that shortly after her layoffEtheridge telephoned Weaver in regard to a job and when Weaver said he hadnone, she asked if she could come down to the plant in a few days to see himand he stated this was satisfactory to him. On the morning of the speech,July 16, Etheridge went to the plant.While Etheridge appeared to be confusedas to precisely what happened that morning, her testimony leads the undersignedto conclude and find that, prior to the speeches, she asked Weaver for workand he stated he did not need her. Etheridge was present when the speecheswere made and when the employees were separated she joined the union group.Seemingly, after the conclusion of the speeches, Etheridge again talked toWeaver, who informed her that employee Green and another man had returnedto work and he had nothing for her. Etheridge then went to the office to makea telephone call and while there Weaver came in and she overheard him tellsome unidentified person that the Union was not coming into the plant andwhen the "mess blew over" everyone that signed union cards "was going to getaway from there."Etheridge said she signed a union card but could not re-member the approximate date, although she believed it was when the employeesstarted organizing, and that she was working at the time. She could notestimate how long this occurred prior to her visit to the plant on July 16.Weaver stated that Etheridge was never employed by the Company and thatits failure to do so was not based on her having "union sympathies." 592DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the conclusion of all the testimony the General Counsel movedto amendhis complaint by deleting the allegation that Etheridge had been unlawfully dis-charged on July 9, and by adding a new allegation that "The Respondent on orabout July 16, 1951, refused to employ Lavenia Etheridge, an applicant for em-ployment" because of her membership in and activities on behalf of the Union.The motion also covered other necessarychangesin the complaint.Counselfor the Company objected to the motion for the reason that it constituted a newcause of action, with newissuesrequiring different proof.The undersigned,being of the opinion that the rights of the parties would not be prejudiced thereby,granted the motion.The General Counsel argues that when Etheridge aligned herself with theunion group the Company thereby knew of her union membership, activities, anddesires, which action, considered in the light of Weaver's subsequentremarksin the office, leads to the conclusion that union adherents would be laid off andfrom that point on it was useless for Etheridge to apply for work.The GeneralCounsel does not contend that the Company at that time had any jobs availablefor Etheridge but asserts that shortly thereafter four jobs became vacant.How-ever, he did not state what vacancies he referred to or that Etheridge wasqualified for any or all of these jobs.The undersigned cannot accept the theoryadvanced by the General Counsel. The fact that Etheridge happened to bewith the union group does not strike the undersignedas being significant orcontrolling, insofar as the question of employment is concerned, for admittedlyall of the union proponents went to work immediately after the speech. Con-sequently, it would seem strange that the Company would refuse to reemployher for that reason.Further, Etheridge's testimony in respect to hersigningof a union card is anything but convincing and the record is devoid of anyevidence that she took an active part in the Union. In any event there is noevidence that the Company, except as argued above, had any knowledge thatshe signed the card.Again, her testimony concerning the remarks by Weaver,even though undenied, seems farfetched, does not impress the undersigned, andis not accepted or credited.When it is considered that Etheridge was refusedemployment on two occasions, and there is not a scintilla of evidence indicatingthe refusals were prompted by unlawful motives, the events that subsequentlytranspired are insufficient to warrant the conclusion that she was later dis-criminatorily refused employment.On the basis of the evidence, the under-signed is of the opinion that this case is wholly lacking in substance and meritand finds that Etheridge was not refused employment as alleged in the amendedcomplaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth above, occurring in connection withthe operations of the Respondent, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that he cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Having found that the Respondent discriminatorily discharged Maudie Boothand Buck Carroll on July 18, 1951, because of their membership in the Unionand because they engaged in concerted activities for the purposes of collectivebargaining or other mutual aid or protection,it is recommended that the Be- NEWTONBROTHERSLUMBER COMPANY593spondentoffer to these employeesimmediate and full reinstatement to theirformer or substantially equivalent positions,' without prejudice to theirseniorityor other rights and privileges, and that the Respondentmake said employeeswhole forany lossof pay which they may havesuffered by reason of the dis-crimination againstthem, by payment to them ofa sum of money equal to thatwhich they normally would haveearned as wagesfrom the date of dischargeto the date of the Respondent's offer of reinstatement,lesstheir netearnings"during said period." In accordance with decisions and policy of the Boardit is recommended that back pay be computed on the basis of separatecalendarquarters."In the opinion of the undersigned, the Respondent's conduct discloses a fixedpurpose to defeat self-organization and its objectives.Because of the Respond-ent'sunlawful conduct and its underlying purpose, the undersignedis convincedthat the unfair labor practices found are persuasively related to theother unfairlabor practices proscribed by the Act and that the danger of their commissionin the future is to be anticipated from the course of theRespondent's conductin the past.The preventative purposes of the Act will be thwartedunless therecommendations are coextensive with the threats. In order, therefore,to makeeffective the interdependent guarantees of Section 7, to prevent a recurrence ofunfair labor practices it will be recommended that the Respondentcease anddesist from infringing in any manner upon the rights guaranteed by Section 7of the Act."Since it has been found that the Respondent did not discharge or unlawfullyrefuse to reinstate Billy Joe Green, Mary Ann Lucas, Velma Hardy, Annie BellColburn, and Luther Logan, and did not discriminatorily refuse to employ LaveniaEtheridge, it will be recommended that the complaint be dismissed insofar as italleges that the Respondent committed unfair labor practices with respect to theabove-named individuals.On the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS or LAW1. InternationalWoodworkers of America, CIO, isa labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of MaudieBooth and Buck Carroll, thereby discouraging concerted activities and member-ship in the aforesaid Union, the Respondent has engagedin and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By the above unfair labor practices, and by otherwise interfering with,restraining, and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act, the Respondent has engaged in andis engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.9 The Chase National Bankof theCity of New York,San Juan,Puerto Rico,Branch,65NLRB 827.10 SeeCrossett Lumber Company,8 NLRB 440,497-498.U There is evidence in the record that following her discharge Maudle Booth became preg-nant.Accordingly,back pay is abated from such date when she might reasonably havebeen expected to leave her work as the result of pregnancy to such time when normallyshe might have been available for employment.Happ Brothers Company, Inc.,90 NLRB1512, 1519.The General Counsel requeststhatreasonable allowance be made for medical and hospitalexpenses incurred by Booth as a consequence of the assault.The undersigned is of theopinion that such an allowance would not effectuate the policies of the Act.as F. W.Woolworth Company,90 NLRB 289.7D SeeMay Department Stores v N. L.R.B., 326 U. S. 376. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.5.The Respondent did not discharge or unlawfully refuse to reinstate Billy JoeGreen, Mary Ann Lucas, Velma Hardy, Annie Bell Colburn, and Luther Logan,and did not discriminatorily refuse to employ Lavenia Etheridge.[Recommendations omitted from publication in this volume.]STATE FUEL COMPANYandLOCAL68,INTERNATIONAL BROTHERHOOD OF'TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN&HELPERS OF AMERICA,.AFL, PETITIONER.1Case No. 1-KC-3055.March 13, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Leo J. Halloran, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed 2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Employer asserts as a bar to the petition a contract with the,State Fuel Yardmen's Union entered into November 1, 1950.Theonly provisions as to the duration are found in article 9, the finalarticle of the contract, which originally read as follows :Section 1.This agreement shall remain in full force and effectand shall not be altered during the period frominclusiveSection 2.This agreement shall continue in full force and ef-fect thereafter from year to year on an annual basis unless oneof the parties hereto shall on or before the 1st day of February1The Petitioner's name appears in the caption as amended at the hearing.2We find,contrary to the Employer's contention,that the hearing officer acted properly inpermitting the amendment of the petition at the hearing by the substitution of Local 68for the original petitioner Local 995.At the time of the filing of the petition Local 995had jurisdiction over the categories of employees in the proposed unit and Local 68 had not.After Local 995 had made a sufficient showing of interest but before the hearing,both localssurrendered their charters;Local 995 became defunct and a new charter was granted toLocal 68 which gave it jurisdiction over the categories of employees formerly representedby Local 995 in addition to those over which the former Local 68 had had jurisdiction.Weare administratively satisfied that a sufficient number of employees have indicated a desirefor collective bargaining and that the desires of the employees may best be resolved bydirecting an election with Local 68 on the ballot.103 NLRB No. 47.